United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 9, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41710
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN PABLO ROLDAN-CERVANTES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. L-02-CR-1046-ALL
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Pablo Roldan-Cervantes (“Roldan”) appeals his sentence

following his guilty-plea conviction for illegal reentry into the

United States after deportation in violation of 8 U.S.C. § 1326.

     Roldan argues that the sentencing provisions of 8 U.S.C.

§ 1326(b) are unconstitutional.   Roldan acknowledges that his

argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998), but he seeks to preserve his argument


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41710
                                  -2-

for further review in light of Apprendi v. New Jersey, 530 U.S.
466, 490 (2000).   Apprendi did not overrule Almendarez-Torres.

See Apprendi, 530 U.S. at 489-90; United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000).    This court must follow

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”    Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).      Accordingly, Roldan’s

sentence cannot be vacated on this ground.

     The parties agree, and the record reflects, that the

district court did not provide the 35 day period allowed under

FED. R. CRIM. P. 32(e)(2) (formerly FED. R. CRIM. P. 32(b)(6)(A)

(2002)) to review the presentence report prior to sentencing.

The parties also agree that the appropriate remedy is for this

court to vacate the sentence and remand to the district court for

resentencing.   Therefore, we VACATE his sentence on this ground

and REMAND to the district court for resentencing.

     VACATED and REMANDED.